Citation Nr: 0006167	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-47 983	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected herniated disc at L4-5 with minimal L3-4 
and mild L4-5 disc bulges, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office, in St. 
Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for a herniated 
disc at L4-5 with minimal L3-4 and mild L4-5 disc bulges, 
assigning a 10 percent disability rating.  In March 1996, the 
veteran's claims folder was transferred to the New Orleans, 
Louisiana, Regional Office (RO).  In a December 1996 rating 
decision and Supplemental Statement of the Case, the RO 
assigned a 20 percent disability rating to her low back 
disability, effective back to the date of the original claim.

This case was originally before the Board in January 1999, at 
which time it remanded the case back to the RO for additional 
evidentiary development.


REMAND

The veteran contends, in essence, that she is entitled to an 
original disability rating in excess of 20 percent for her 
service-connected low back disorder.  Specifically, she 
asserts that her herniated disc condition involves constant 
radiating pain and demonstrable muscle spasm, with no 
intermittent relief.  She asserts that she has severe, 
recurring attacks, which require pain medication.

After careful review of the claims file, the Board finds that 
this case is still not ready for appellate review.

As previously indicated, this case was remanded back to the 
RO by the Board in January 1999 in order to give the veteran 
the opportunity to submit additional evidence in support of 
her claim and to schedule her for VA examination.  The Board 
found that the veteran was service-connected for bulging 
discs at L3-4 and L4-5, but apparently had another low back 
disorder, namely sacroiliitis.  However, the medical evidence 
of record did not indicate whether the sacroiliitis was 
caused by the service-connected herniated discs, or whether 
it represented a separate, unrelated disorder.  Consequently, 
the Board was not able to determine the severity of her 
service-connected herniated disc disability.  The Board was 
not even able to determine if the veteran currently had a 
herniated or bulging disc, given that the most recent medical 
evidence to show such a disorder was dated in 1989, more than 
a decade ago.

The claims file shows that the RO sent the veteran a letter 
in May 1999, providing her an opportunity to submit any 
additional evidence.  It also scheduled her for VA 
examination.  However, she failed to report for that 
examination.  Her accredited representative, in its February 
2000 written brief presentation, argued that the claims file 
contained no proof that the veteran was informed of the time, 
place, and date of the scheduled VA examination.  It is 
contended, thus, that it was not clear whether VA met its 
duty to notify the veteran of said examination.  It is also 
argued that the veteran was not provided notice of the 
consequences of failure to report for VA examination.

The Board agrees with the veteran's representative, in that 
no letter from the RO to the veteran, informing her of the 
time, place, and date of VA examination, nor of the 
consequences of failure to report for said examination, is of 
record.  Moreover, the Board finds that the VA examination 
request worksheet, used by the RO to schedule the 
examination, does not list her current telephone number.  The 
veteran indicated a new telephone number on her December 1997 
information release form, VA Form 21-4142.  Thus, even if the 
RO did attempt to inform the veteran by telephone of her 
scheduled VA examination, it likely did not reach her.

The applicable regulations provide that, if the Board finds 
that the medical evidence is insufficient for rating 
purposes, VA examination of the veteran is authorized.  
38 C.F.R. § 3.326(a)  (1999).  Furthermore, "[i]ndividuals 
for whom an examination has been scheduled are required to 
report for the examination."  Id.  When VA examination is 
necessary in regard to a claim for an increased disability 
rating, and a veteran fails to report for it without good 
cause, the claim shall be denied.  38 C.F.R. § 3.655  (1999).  
Good cause includes, but is not limited to, illness or 
hospitalization or death of an immediate family member.  Id.

In light of the above, the Board finds that another remand is 
necessary in order to assure that the veteran is provided 
adequate notice of scheduled VA examination, and of the 
consequences for failure to report for said examination.  
This is necessary to assure full due process and to fulfill 
its duty to assist the veteran with her claim.  See 38 C.F.R. 
§ 19.9  (1999) ("If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, a Member or panel of Members 
of the Board shall remand the case to the agency of original 
jurisdiction.")  It is required in order to provide a record 
upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327  
(1999)

Accordingly, further appellate consideration will be deferred 
and the case in hereby REMANDED to the RO for the following 
development:

1.  The veteran should again be scheduled 
for a VA orthopedic examination.  The 
veteran's claims folder is to be reviewed 
by the examiner prior to the examination.  
The veteran must be given adequate notice 
of the requested examination, which 
includes advising her of the consequences 
of failure to report for it.  If she 
fails to report for examination, this 
fact should be documented in the claims 
folder.

The purpose of the examination is to 
confirm, through the appropriate tests or 
studies, the existence of a herniated 
disc at L4-5 with minimal L3-4 and mild 
L4-5 disc bulges, and to determine the 
frequency and severity of any and all 
manifestations of that low back disorder, 
including (1) sciatic neuropathy; (2) 
demonstrable muscle spasm; (3) absent 
ankle jerk; and (4) any other 
neurological or orthopedic symptoms.  Any 
"functional impairment," such as 
weakness, incoordination, or pain on 
motion, should also be evaluated pursuant 
to DeLuca v. Brown,  8 Vet. App. 202 
(1995) (VA has to consider the 
"functional loss" of a musculoskeletal 
disability separate from any 
consideration of the veteran's disability 
under the diagnostic codes).  Specific 
range of motion tests should be 
accomplished, with numerical degree 
values assigned to the different ranges 
of motion.  The examiner should also 
examine the veteran's sacroiliitis and 
render an opinion as to its etiology.  If 
unrelated to her service-connected low 
back disorder, the examiner should 
attempt to separate the symptomatology of 
the two disabilities, so that accurate 
rating of only the service-connected 
herniated disc disorder is possible.

All appropriate tests should be conducted 
and all findings, and the reasons and 
bases therefor, are to be set forth in a 
clear, concise, and legible manner on the 
examination report.  The report of the 
examination should be associated with the 
veteran's claims folder.

2.  Thereafter, the RO should consider 
the issue of entitlement to an increased 
original disability rating for the 
veteran's service-connected herniated 
disc at L4-5 with minimal L3-4 and mild 
L4-5 disc bulges, in light of all the 
medical evidence, as well as the decision 
rendered in DeLuca v. Brown, supra.

3.  If the determination is adverse to 
the veteran in any way, the RO should 
furnish her and her representative a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
That Supplemental Statement of the Case 
should provide the text of 38 C.F.R. 
§§ 3.326(a), 3.655  (1999), if pertinent 
to the RO's decision.

Thereafter, the veteran and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



